— Appeal from a decree of the Surrogate’s Court of Delaware County entered February 2, 1953, denying the petition of the appellant for an order revoking letters of administration c. t. a., issued to the respondent. In view of the affirmance, upon the companion appeal (Matter of Brustein, post, p. 989), of the decree in the construction proceeding holding that the respondent is entitled to the entire estate, the appeal in this proceeding should be dismissed since the appellant has no interest in the estate and is not aggrieved by any of the matters complained of. Appeal dismissed, with costs to each of the parties filing a brief, payable out of the estate. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.